DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claims 1 and 11; cancellation of claims 2-6; and addition of claim 16 are acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the total amount of alkylacrylate.” There is insufficient antecedent basis for this limitation in the claim. For sake of further examination the alkylacrylate will be viewed as the at least one methylacrylate or ethylacrylate.
	Claims 7-16 are rejected as being dependent upon indefinite claim 1. 
	Claim 16 is further indefinite as claim 16 refers to the copolymer comprising ethylene and alkyl acrylate, however there is insufficient antecedent basis for this limitation in the claim. For sake of further examination the alkylacrylate will be viewed as the at least one methylacrylate or ethylacrylate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kendig et al. (US 2005/0159549) and further in view of Boutrid et al. (EP 2 878 440) with evidentiary reference Dow (EngageTM Polyolefin Elastomers Product Selection Guide, Aug. 2015).
	Regarding claim 1, Kendig discloses a multilayered film comprising a sealant layer and at least one additional layer (0075). The sealant layer and additional layer 
	While Kendig teaches the polyolefin including polyolefin elastomers (0037), Kendig does not expressly teaches a polyolefin elastomer having a crystallinity of 25% or less, a density of 0.853 to 0.885 g/cm3 and a melt index of 1 to 30 g/10 min.
	Boutrid, in the analogous field of multilayer packaging films (0007), discloses a multilayer film in which the thermally activatable layer includes a polyolefin polastomer and/or polyolefin elastomer (0009). Boutrid teaches suitable polyolefin elastomers including ENGAGE polyolefin elastomers, including ethylene-octene copolymers: 8842, 8180, 8130, 8137, 5150, 8157, 8100, 8107, 8200, 8207, 8400, 8407, 8452, 8411, 8003, 8401, 8440, 8480, 8450, 8402, 8540 and ethylene-butene copolymers: 7467, 7447, 7270, 7277, 7256) and having a density of 0.857 to 0.910 g/cm3 and melt index of 0.5 to 3 and melt index of 1 to 30 g/10 min. As evidenced by DOW the total crystallinity of the ENGAGE polymers overlaps the claimed crystallinity of 25% or less (see Tables 1 or 2).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the polyolefin of Kendig to include the polyolefin elastomers as taught by Boutrid, to provide the sealant layer with thermal activation property (0009).
	Regarding claim 7, Kendig discloses the composition including an additional polymer (0041 and 0042).
	Regarding claim 9, Kendig teaches treating the film surface by means of corona discharge (0097).
	Regarding claim 10, Kendig further teaches the additional layer comprising a polyolefin (0075). A person of ordinary skill in the art would have found it obvious that a polyolefin includes polyethylene.
	Regarding claim 11, Kendig teaches a three layer multilayer film comprising a outermost structure or abuse layer instant additional layer, inner barrier layer, bulking layer, and/or adhesive layer instant layer B, and innermost layer sealable layer instant layer A (0076). The top facial surface of layer A being a top facial surface of the multilayer film.
	Regarding claim 12, given the top facial surface of the inner layer is adhered to the bottom facial surface of the sealant layer, the additional layer would necessarily be bound to the bottom facial surface of the inner layer.
Regarding claim 13, Kendig teaches coextruding the layers of the multilayer film (0073).
	Regarding claim 16, Kendig teaches the ethylene methacrylate copolymers having a melt index of from about 0.5 to 30 g/10 min (0036), overlapping the claimed melt index of 15 to 30 g/10 min.
Regarding the overlapping ranges discussed in claims 1 and 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kendig in view of Boutrid as applied to claim 1 above, and further in view of Schirmer (US 4,853,287).
	Regarding claim 8, modified Kendig discloses the limitations of claim 1 as discussed above. Kendig does not disclose the sealant layer further comprising ethylene vinyl acetate.
	Schirmer, in the analogous field of food packaging films (column 1, lines 9-14), discloses a sealant layer comprising ethylene vinyl acetate (column 3, lines 60-63).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the sealant layer composition of Kendig to .

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kendig in view of Boutrid as applied to claim 1 above, and further in view of Strilich et al. (US 2011/0086141).
	Regarding claim 14, modified Kendig discloses the limitations of claim 1 as discussed above. Kendig further teaches the multilayer film being incorporated as a lid for food containers (0117) wherein the top facial layer of the sealant layer is sealed to a portion of the food container (0065 and 0117). Kendig does not expressly teach the container being a tray.
	Strilich, in the analogous field of food packaging (0001) discloses a tray (0005). 	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the food container of Kendig to be a tray, as taught by Strilich, as a tray can be sized to receive any shaped food product.
	Regarding claim 15, Strilich teaches the tray being formed from amorphous polyethylene terephthalate (0058).

Response to Arguments
The amendments filed 10/25/2021 have been entered. Accordingly, the objection of claim 11 and rejection under 35 U.S.C. 102(a)(1) have been withdrawn.

Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of the new combination of prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781